COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JEFFREY CHANDLER LEE, a/k/a                     §
 JEFF LEE,                                                        No. 08-16-00332-CR
                                                 §
                                Appellant,                           Appeal from the
                                                 §
 v.                                                                340th District Court
                                                 §
                                                              of Tom Green County, Texas
 THE STATE OF TEXAS,                             §
                                                                  (TC# C-15-0653-SB)
                                                 §
                                 Appellee.
                                                 §

                                  MEMORANDUM OPINION

       Jeffrey Chandler Lee appeals from a judgment adjudicating him guilty of assault on a

member of Appellant’s family or household, enhanced to a third-degree felony by a prior family

violence assault conviction, and further enhanced under the habitual offender statute by two prior

felony convictions. See TEX.PENAL CODE ANN. §22.01(b)(2)(A)(West Supp. 2016); TEX.PENAL

CODE ANN. §12.42(d)(West Supp. 2016). Appellant waived his right to a jury trial and entered a

negotiated plea of guilty to Count I of the indictment and he entered a plea of true to the

enhancement paragraphs. The trial court followed the plea bargain and placed Appellant on

deferred adjudication community supervision for a term of ten years. Appellant also executed a

written waiver of his right to appeal.

       The State subsequently filed a motion to adjudicate guilt alleging three violations of the
terms and conditions of community supervision. At the revocation hearing, Appellant entered a

plea of true of paragraphs 1 and 3, and the State abandoned paragraph 2. The trial court granted

the State’s motion, adjudicated Appellant’s guilt, and assessed his punishment at imprisonment for

a term of twenty-five years. We affirm.

                                     FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.       Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). The Court granted Appellant’s motion for access to the

appellate record and he has filed a pro se brief.

       After carefully reviewing the record, counsel’s brief, and Appellant’s pro se brief, we

conclude that the appeal is wholly frivolous and without merit. Further, we find nothing in the

record that might arguably support the appeal. A discussion of the contentions advanced in the

pro se brief would add nothing to the jurisprudence of the state. The judgment of the trial court is


                                                -2-
affirmed.

                                            GINA M. PALAFOX, Justice
October 11, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -3-